Case 2:20-cv-02486-CJC-MRW Document 21 Filed 08/04/20 Page 1 of 1 Page ID #:97




   1    CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
   2    Russell Handy, Esq., SBN 195058
   3    Dennis Price, Esq., SBN 279082
        Amanda Seabock, Esq., SBN 289900
   4    8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
   5    (858) 375-7385; (888) 422-5191 fax
   6    amandas@potterhandy.com
        Attorneys for Plaintiff
   7
                             UNITED STATES DISTRICT COURT
   8                        CENTRAL DISTRICT OF CALIFORNIA
   9    RAFAEL ARROYO, JR.,                               Case: 2:20-cv-02486-CJC-MRW
  10                Plaintiff,
  11       v.                                             Plaintiff’s Notice of Voluntary
                                                          Dismissal With Prejudice
  12    HAN-POMONA SQUARE, LLC, a
        California Limited Liability
  13    Company; EVERGREEN GROCER,
        INC., a California Corporation; and               Fed. R. Civ. P. 41(a)(1)(A)(i)
  14    Does 1-10,
  15                Defendants.
  16
  17            PLEASE TAKE NOTICE that Plaintiff Rafael Arroyo, Jr., hereby
  18   voluntarily dismisses the above captioned action with prejudice pursuant to
  19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
  20            Defendants Han-Pomona Square, LLC, a California Limited Liability
  21   Company; Evergreen Grocer, Inc. has neither answered Plaintiff’s
  22   Complaint, nor filed a motion for summary judgment. Accordingly, this
  23   matter may be dismissed without an Order of the Court.
  24   Dated: August 04,2020         CENTER FOR DISABILITY ACCESS
  25
  26                                          By:     /s/ Amanda Seabock
                                                      Amanda Seabock
  27
                                                      Attorneys for Plaintiff
  28


                                                      1

                     Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                  Federal Rule of Civil Procedure 41(a)(1)(A)(i)
